NUMBER 13-05-417-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
JOHN ZIMMERLE,                                                                           Appellant,
 
v.
 
THE STATE OF TEXAS,                                                                 Appellee.
          
On appeal from the 148th District
Court of Nueces County, Texas.
 
MEMORANDUM OPINION
 
                     Before
Justices Hinojosa, Rodriguez, and Garza
                            Memorandum
Opinion by Justice Garza
 




Appellant, John Zimmerle, appeals his conviction of
evading arrest or detention.  See Tex. Pen. Code Ann. ' 38.04 (Vernon Supp. 2005).  Appellant pleaded not guilty to the
offense.  A jury found appellant guilty
of the offense, and the court assessed punishment at 2 years= imprisonment. 
The sentence was suspended and appellant was placed on community
supervision for 5 years.  Appellant now
appeals the judgment of the trial court. 
We affirm.
I.  Anders Brief
Appellant's counsel has filed an Anders brief
with this Court in which he states that he has diligently reviewed the record
and concludes that appellant has no non‑frivolous grounds for
appeal.  See Anders v. California,
386 U.S. 738, 744 (1967).  Although
counsel's brief does not advance any arguable grounds of error, it does present
a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced on appeal.  Stafford v. State, 813 S.W.2d 503, 510 n.3
(Tex. Crim. App. 1991) (en banc).  In
compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.
1978), counsel has carefully discussed why, under controlling authority, there
are no errors in the trial court's judgment. 
Counsel certifies that he has served a copy of his brief on appellant
and informed appellant of his right to file a pro se brief.  We conclude counsel's brief meets the
requirements of Anders.  See
Anders, 386 U.S. at 744; High, 573 S.W.2d at 812.  More than thirty days have passed and no pro
se brief has been filed.
 
II.  Independent Review
 
Upon receiving an Anders brief, we must
conduct a full examination of all the proceedings to determine whether the case
is wholly frivolous.  Penson v. Ohio,
488 U.S. 75, 80 (1988).  We have reviewed
the entire record and counsel=s brief and we have found nothing that would
arguably support an appeal.  See
Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App. 2005).  We agree the appeal is frivolous and without
merit.  Accordingly, we affirm the
judgment of the trial court.  See id.;
Stafford, 813 S.W.2d at 509.




III.  Motion to Withdraw
 
In accordance with Anders, appellant's
attorney has asked permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  We grant his motion to withdraw.  We further order counsel to notify appellant
of the disposition of this appeal and the availability of discretionary
review.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). 
 
DORI CONTRERAS GARZA,
Justice
 
Do not publish.                                              
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 22nd day of June, 2006.